DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 and 02/15/2019 have been considered by the examiner.  

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “the cooled tail gas stream” at line 2. It is respectfully suggested to amend the limitation to “the cooled gas stream” for consistent recitation of claim limitation.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2016/069404 A1, hereinafter “Tsai”).
In regard to claim 1, Tsai discloses a process for recovering C3/C4 hydrocarbons from a reformate effluent stream (paragraph [0007]; Fig. 1 in conjunction with the process description in paragraphs [0020]-[0057]), wherein the process comprises: 
(i) Separating, in a first separation zone (14, Fig. 1), a reforming-zone effluent (32, Fig. 1) comprising H2, C4- hydrocarbons, and C5+ hydrocarbons, including aromatics, to form a net gas phase stream comprising C6- hydrocarbons and H2 (34, Fig. 1) and a liquid phase hydrocarbon stream comprising C5+ hydrocarbons including aromatics (36, Fig. 1). 
(ii) Separating, in a second separation zone (20, Fig. 1), the net gas phase stream to form a first H2 rich-stream (250, Fig. 1) and a gas stream that comprises H2, and C4- hydrocarbons (252, Fig. 1) (paragraph [0039]). 
(iii) Cooling the gas stream to a temperature range of -28 [Symbol font/0xB0]C to 4 [Symbol font/0xB0]C (paragraph [0046]), thereby forming a cooled gas stream (277, Fig. 1). 
(iv) Cooling the liquid phase hydrocarbon stream to a temperature range of -28 [Symbol font/0xB0]C to 4 [Symbol font/0xB0]C (paragraph [0047]), thereby forming a cooled liquid phase hydrocarbon stream (278, Fig. 1).  

As set forth above, Tsai discloses that, prior to entering into the absorbing zone (25, Fig. 1), the cooled gas temperature is in a range of -28 [Symbol font/0xB0]C to 4 [Symbol font/0xB0]C and the cooled liquid phase hydrocarbon stream temperature is in a range of -28 [Symbol font/0xB0]C to 4 [Symbol font/0xB0]C.
But Tsai does not explicitly disclose the cooled gas temperature is in a range of 15.6-71.1 [Symbol font/0xB0]C and the cooled liquid phase hydrocarbon stream temperature is in a range of 15.6-71.1 [Symbol font/0xB0]C.
However, Tsai discloses that the gas stream that comprises H2, and C4- hydrocarbons (252, Fig. 1) and the liquid phase hydrocarbon stream is processed through multiple steps of compression, cooling, and heating (e.g., 254, 256, 258, 261, 260, 268 and 276, Fig. 1) prior to entering into the absorbing zone (25, Fig. 1). In addition, the teachings of the Tsai reference is not limited to examples but to its entirety and what it suggests to one skilled in the art. Consequently, the claimed cooled gas temperature and cooled liquid phase hydrocarbon stream temperature would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the process for recovering C3/C4 hydrocarbons from a reformate effluent stream and/or utility taking into consideration the operational parameters of the recovering operation (time, pressure, throughput), the geometry of absorption zone, the physical and chemical make-up of the gas stream and liquid phase hydrocarbon stream as well as the nature of the absorption end-products. 

Tsai discloses the compressing the gas stream prior to cooling the gas stream in a compression zone to a pressure of 690-1380 kPa gauge (paragraph [0041]) which is within the recited pressure range.

In regard to claim 3, Tsai discloses separating the C3/C4 enriched liquid phase hydrocarbon stream (280, Fig. 1), in a third separation zone (23, Fig. 1), into a liquid LPG product stream (128, Fig. 1), and an overhead receiver vapor stream (126, Fig. 1) (paragraph [0057]). 
But Tsai does not explicitly disclose the step of combining the overhead receiver vapor stream (126, Fig. 1) with the gas stream.
However, Tsai discloses an embodiment of combining fuel gas (263, Fig. 1) with the net gas phase stream (34, Fig. 1). Consequently, in light of teachings from Tsai, in its entirety, the process scheme of combing the overhead receiver vapor stream (126, Fig. 1) with the gas stream would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the process for recovering C3/C4 hydrocarbons from a reformate effluent stream and/or utility taking into consideration the operational parameters of the recovering operation. 

In regard to claim 7, Tsai discloses the liquid phase hydrocarbon stream (36, Fig. 1) separated into a first portion (38, Fig. 1) and a second portion (39, Fig. 1), thereafter the second portion is cooled and absorbs C3/C4 hydrocarbons from the cooled tail gas stream (paragraphs [0026]; [0048]). In the case the second portion (39, Fig. 1) takes close to all (~100%) of the liquid phase hydrocarbon stream (36, Fig. 1), the recited limitation is considered obvious. 

In regard to claim 8, Tsai discloses the second separation zone comprises a PSA zone (paragraph [0039]), and the gas stream comprises a PSA tail gas stream (252, Fig. 1), and wherein a temperature of a feed to the PSA zone is between approximately 4-50 °C and a pressure of the feed to the PSA zone is between approximately 1,920-5520 kPa (paragraph [0036]). Since the claimed temperature range of 15.6-71.1 ºC overlaps the reaction temperature range of 4-50 °C taught by Tsai, the temperature range recited in claim 9 is considered prima facie obvious. See MPEP 2144.05.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claim 1 above, and further in view of Ikeda et al. (US 8,992,669 B2, hereinafter “Ikeda”). 
In regard to claim 9, Tsai discloses separating, in a second separation zone of PSA using adsorbents (20, Fig. 1), the net gas phase stream to form a first H2 rich-stream (250, Fig. 1) and a gas stream that comprises H2, and C4- hydrocarbons (252, Fig. 1) (paragraph [0039]). 
Tsai does not explicitly disclose a membrane separation zone for separation hydrogen from a gas mixture.
Ikeda discloses a hydrogen separation membrane module (Abstract). Ikeda discloses a hydrogen separation membrane module and a method for separating hydrogen from a gas to be treated containing hydrogen, provided with: a tubular hydrogen separation membrane that is selectively permeable to hydrogen, a casing for the hydrogen separation membrane, an insertion member that is arranged on the inside of the hydro gen separation membrane and has an outer surface that defines a flow path of the gas to be treated together with an inner surface of the hydrogen separation membrane, a gas supply port for supplying the gas to be treated to the inside 
It is noted that both the Tsai and Ikeda references direct a separation of hydrogen gas from a gas mixture. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Tsai to provide a membrane separation zone for separation hydrogen from a gas mixture as taught by Ikeda, because (1) the membrane separation for separating hydrogen from a gas mixture is a knonw, effective method as taught by Ikeda (col. 2, lines 5-23; Fig. 1-Fig. 3), and (2) this involves application of a known membrane separation technique to improve a known separation process to yield predictable results. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2016/069404 A1, hereinafter “Tsai”).
In regard to claim 10, Tsai discloses a process for recovering C3/C4 hydrocarbons from a reformate effluent stream (paragraph [0007]; Fig. 1 in conjunction with the process description in paragraphs [0020]-[0057]), wherein the process comprises: 
(i) Separating, in a first separation zone (14, Fig. 1), a reforming-zone effluent (32, Fig. 1) comprising H2, C4- hydrocarbons, and C5+ hydrocarbons, including aromatics, to form a net gas phase stream comprising C6- hydrocarbons and H2 (34, Fig. 1) and a liquid phase hydrocarbon stream comprising C5+ hydrocarbons including aromatics (36, Fig. 1). 
2 rich-stream (250, Fig. 1) and a gas stream that comprises H2, and C4- hydrocarbons (252, Fig. 1) (paragraph [0039]). 
(iii) Cooling the gas stream to a temperature range of -28 [Symbol font/0xB0]C to 4 [Symbol font/0xB0]C (paragraph [0046]), thereby forming a cooled gas stream (277, Fig. 1). 
(iv) Cooling the liquid phase hydrocarbon stream to a temperature range of -28 [Symbol font/0xB0]C to 4 [Symbol font/0xB0]C (paragraph [0047]), thereby forming a cooled liquid phase hydrocarbon stream (278, Fig. 1).  
(v) Absorbing C3/C4 hydrocarbons from the cooled gas stream (277, Fig. 1) with the cooled liquid phase hydrocarbon stream (278, Fig. 1) in an absorbing zone (25, Fig. 1) to form a fuel gas stream (263, Fig. 1) and a C3/C4 enriched liquid phase hydrocarbon stream (280, Fig. 1) (paragraph [0048]).
Tsai discloses the liquid phase hydrocarbon stream (36, Fig. 1) separated into a first portion (38, Fig. 1) and a second portion (39, Fig. 1), thereafter the second portion is cooled and absorbs C3/C4 hydrocarbons from the cooled tail gas stream (paragraphs [0026]; [0048]). 
But Tsai does not explicitly disclose all the liquid hydrocarbon stream is used to form a cooled liquid phase hydrocarbon stream. 
However, in the case the second portion (39, Fig. 1) takes close to all (~100%) of the liquid phase hydrocarbon stream (36, Fig. 1), the recited limitation of “all the liquid hydrocarbon stream is used to form a cooled liquid phase hydrocarbon stream” is considered obvious. 

In regard to claim 11, Tsai discloses separating the C3/C4 enriched liquid phase hydrocarbon stream (280, Fig. 1), in a third separation zone (23, Fig. 1), into a liquid LPG 
But Tsai does not explicitly disclose the step of combining the overhead receiver vapor stream (126, Fig. 1) with the gas stream.
However, Tsai discloses an embodiment of combining fuel gas (263, Fig. 1) with the net gas phase stream (34, Fig. 1). Consequently, in light of teachings from Tsai, in its entirety, the process scheme of combing the overhead receiver vapor stream (126, Fig. 1) with the gas stream would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the process for recovering C3/C4 hydrocarbons from a reformate effluent stream and/or utility taking into consideration the operational parameters of the recovering operation. 

In regard to claim 15, Tsai discloses the second separation zone comprises a PSA zone (paragraph [0039]), and the gas stream comprises a PSA tail gas stream (252, Fig. 1), and wherein a temperature of a feed to the PSA zone is between approximately 4-50 °C and a pressure of the feed to the PSA zone is between approximately 1,920-5520 kPa (paragraph [0036]). Since the claimed temperature range of 15.6-71.1 ºC overlaps the reaction temperature range of 4-50 °C taught by Tsai, the temperature range recited in claim 9 is considered prima facie obvious. See MPEP 2144.05.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claim 10 above, and further in view of Ikeda et al. (US 8,992,669 B2, hereinafter “Ikeda”). 
Tsai discloses separating, in a second separation zone of PSA using adsorbents (20, Fig. 1), the net gas phase stream to form a first H2 rich-stream (250, Fig. 1) and a gas stream that comprises H2, and C4- hydrocarbons (252, Fig. 1) (paragraph [0039]). 
Tsai does not explicitly disclose a membrane separation zone for separation hydrogen from a gas mixture.
Ikeda discloses a hydrogen separation membrane module (Abstract). Ikeda discloses a hydrogen separation membrane module and a method for separating hydrogen from a gas to be treated containing hydrogen, provided with: a tubular hydrogen separation membrane that is selectively permeable to hydrogen, a casing for the hydrogen separation membrane, an insertion member that is arranged on the inside of the hydro gen separation membrane and has an outer surface that defines a flow path of the gas to be treated together with an inner surface of the hydrogen separation membrane, a gas supply port for supplying the gas to be treated to the inside of the hydrogen separation membrane, a gas discharge port for discharging a non-permeating gas that does not permeate the hydrogen separation membrane, from the downstream side of the flow path, and a hydrogen discharge port provided in the casing, for discharging hydrogen that has permeated the hydrogen separation membrane (col. 2, lines 5-23; Fig. 1-Fig. 3). 
It is noted that both the Tsai and Ikeda references direct a separation of hydrogen gas from a gas mixture. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Tsai to provide a membrane separation zone for separation hydrogen from a gas mixture as taught by Ikeda, because (1) the membrane separation for separating hydrogen from a gas mixture is a knonw, effective method as taught by Ikeda (col. 2, lines 5-23; Fig. 1-Fig. 3), and (2) this . 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2016/069404 A1, hereinafter “Tsai”), in view of Ikeda et al. (US 8,992,669 B2, hereinafter “Ikeda”). 
In regard to claims 17 and 19, Tsai discloses a process for recovering C3/C4 hydrocarbons from a reformate effluent stream (paragraph [0007]; Fig. 1 in conjunction with the process description in paragraphs [0020]-[0057]), wherein the process comprises: 
(i) Separating, in a first separation zone (14, Fig. 1), a reforming-zone effluent (32, Fig. 1) comprising H2, C4- hydrocarbons, and C5+ hydrocarbons, including aromatics, to form a net gas phase stream comprising C6- hydrocarbons and H2 (34, Fig. 1) and a liquid phase hydrocarbon stream comprising C5+ hydrocarbons including aromatics (36, Fig. 1). 
(ii) Separating, in a second separation zone (20, Fig. 1), the net gas phase stream to form a first H2 rich-stream (250, Fig. 1) and a H2 depleted gas stream that comprises H2, and C4- hydrocarbons (252, Fig. 1) (paragraph [0039]). 
(iii) Cooling the gas stream to a temperature range of -28 [Symbol font/0xB0]C to 4 [Symbol font/0xB0]C (paragraph [0046]), thereby forming a cooled H2 depleted gas stream (277, Fig. 1). 
(iv) Cooling the liquid phase hydrocarbon stream to a temperature range of -28 [Symbol font/0xB0]C to 4 [Symbol font/0xB0]C (paragraph [0047]), thereby forming a cooled liquid phase hydrocarbon stream (278, Fig. 1).  
(v) Absorbing C3/C4 hydrocarbons from the cooled H2 depleted gas stream (277, Fig. 1) with the cooled liquid phase hydrocarbon stream (278, Fig. 1) in an absorbing zone (25, Fig. 1) 
Tsai discloses separating the C3/C4 enriched liquid phase hydrocarbon stream (280, Fig. 1), in a third separation zone (23, Fig. 1), into a liquid LPG product stream (128, Fig. 1), and an overhead receiver vapor stream (126, Fig. 1) (paragraph [0057]). 
But Tsai does not explicitly disclose the step of combining the overhead receiver vapor stream (126, Fig. 1) with the H2 depleted gas stream.
However, Tsai discloses an embodiment of combining fuel gas (263, Fig. 1) with the net gas phase stream (34, Fig. 1). Consequently, in light of teachings from Tsai, in its entirety, the process scheme of combing the overhead receiver vapor stream (126, Fig. 1) with the H2 depleted gas stream would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the process for recovering C3/C4 hydrocarbons from a reformate effluent stream and/or utility taking into consideration the operational parameters of the recovering operation. 

Tsai discloses separating, in a second separation zone of PSA using adsorbents (20, Fig. 1), the net gas phase stream to form a first H2 rich-stream (250, Fig. 1) and a gas stream that comprises H2, and C4- hydrocarbons (252, Fig. 1) (paragraph [0039]). 
Tsai does not explicitly disclose a membrane separation zone for separation hydrogen from a gas mixture.
Ikeda discloses a hydrogen separation membrane module (Abstract). Ikeda discloses a hydrogen separation membrane module and a method for separating hydrogen from a gas to be treated containing hydrogen, provided with: a tubular hydrogen separation membrane that is 
It is noted that both the Tsai and Ikeda references direct a separation of hydrogen gas from a gas mixture. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Tsai to provide a membrane separation zone for separation hydrogen from a gas mixture as taught by Ikeda, because (1) the membrane separation for separating hydrogen from a gas mixture is a knonw, effective method as taught by Ikeda (col. 2, lines 5-23; Fig. 1-Fig. 3), and (2) this involves application of a known membrane separation technique to improve a known separation process to yield predictable results. 

In regard to claims 18 and 20, Tsai, in view of Ikeda, does not explicitly disclose the claimed molar ratio of liquid to gas, or an operation temperature in the absorbing zone.  However, the claimed molar ratio of liquid to gas, or an operation temperature in the absorbing zone would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize absorption zone activity and utility taking into consideration the operational parameters of the absorption operation (time, temperature, 

Claim Objections
Claims 4, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 4, and/or claim 5, and/or claim 6 AND claim 3 into an independent claim 1 as exemplified below.
Claims 12, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 12, and/or claim 13, and/or claim 14 AND claim 11 into an independent claim 10 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 4, 5 and 6 (and claims 12-14).  The concept of a process for recovering C3/C4 hydrocarbons from a reformate effluent stream, the process comprising: 
separating, in a first separation zone, a reforming-zone effluent comprising H2, C4- hydrocarbons, and C5+ hydrocarbons, including aromatics, to form a net gas phase stream comprising C6- hydrocarbons and H2 and a liquid phase hydrocarbon stream comprising C5+ hydrocarbons including aromatics; 
2 rich-stream and a gas stream that comprises H2, and C4- hydrocarbons; 
cooling the gas stream to a temperature between approximately 15. 6 and 71.1 °C (60 and 160 °F) to form a cooled gas stream; 
cooling the liquid phase hydrocarbon stream to a temperature between approximately 15.6 and 71.1 °C (60 and 160 °F) to form a cooled liquid phase hydrocarbon stream; and, 
absorbing C3/C4 hydrocarbons from the cooled gas stream with the cooled liquid phase hydrocarbon stream in an absorbing zone to form a fuel gas stream and a C3/C4 enriched liquid phase hydrocarbon stream,
separating the C3/C4 enriched liquid phase hydrocarbon stream, in a third separation zone, into a liquid LPG product stream, and an overhead receiver vapor stream; and
combining the overhead receiver vapor stream with the gas stream,
wherein splitting the overhead receiver vapor stream into a first portion and a second portion, wherein only the first portion of the overhead receiver vapor stream is combined with the gas stream, is considered novel. 
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a process for recovering C3/C4 hydrocarbons from a reformate effluent stream including the features of separating the C3/C4 enriched liquid phase hydrocarbon stream, in a third separation zone, into a liquid LPG product stream, and an overhead receiver vapor stream, and combining the overhead receiver vapor stream with the gas stream, wherein splitting the overhead receiver vapor stream into a first portion and a second portion, wherein only the first portion of the overhead receiver vapor stream is combined with the gas stream, as recited in claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772